                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                         Civ. No. 7:19-cv-00092-D

LASONYA BELL,                            )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )
                                         )
ANDREW M. SAUL,                          )
Acting Commissioner,                     )
of Social Security                       )
                                         )
             Defendant.                  )

                                        ORDER

      Pursuant to the power of this Court to remand the case to the Commissioner

for further action prior to answer by the Commissioner,· and in light of her request

to remand this action due to inaudible portions of a hearing recording, this Court

hereby remands the cause to the Commissioner to allow for a de nova hearing. Upon

the completion of a new hearing and issuance of a new decision, the Commissioner

is directed to provide notice to this Court of its readiness to proceed.

      Judgment does not enter at this time.

      SO ORDERED.         This~-     day of August, 2019.
